Citation Nr: 0012709	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-27 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, including a tour of duty in Vietnam. This matter comes 
on appeal from a June 1997 decision by the Phoenix, Arizona, 
VA Regional Office.



FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's current low back disability and 
his military service, any incident therein, or any reported 
continuous symptomatology.

2.  The veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

The claims of entitlement to service connection for a low 
back disability and peripheral neuropathy are not well 
grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Laws and Regulations

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

Under applicable criteria, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 (West 1991), 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232-59243 (November 2, 1999); see also Disease Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

However, the Court has held that under the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
incurrence element of a well-grounded claim is not satisfied 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).
Analysis

In the present case, service medical records disclose no 
reference to treatment, findings or symptoms of a back 
condition. When the veteran was examined for separation in 
June 1971, he gave a history of a back condition, but no 
abnormality was noted on clinical examination. The veteran 
has related injuring his back lifting bags of cement while in 
Vietnam. A service comrade has confirmed that the veteran had 
back trouble in service. A low back condition was initially 
documented in early 1996, well over two decades post service. 
On examination in December 1996, the diagnosis was disc 
herniation at L4-L5 and degenerative disc disease at L4-L5 
and L5-S1. 

For the sake of analyzing whether the claim is well-grounded, 
the veteran's recollection of sustaining a back injury in 
service is deemed credible. Further, a current low back 
disability is clearly demonstrated. No medical opinion or 
other competent medical evidence has been submitted, however, 
to establish a nexus or relationship between the claimed 
inservice injury and the current disc disease of the 
lumbosacral spine. Accordingly, the claim for service 
connection for a low back disability must be denied as not 
well-grounded. 

Even if the Board applies the factual presumption under 38 
U.S.C.A. § 1154(b) that the veteran did sustain a back injury 
related to combat in service, the record still lacks 
competent medical evidence of a nexus between a current back 
disability and service or any incident therein (including a 
spinal tap).  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996) (holding that section 1154(b) applies to the 
second element of a well-grounded claim (i.e., whether an 
injury was incurred in service), and not to the questions of 
whether there is a current disability or a nexus to service).  
Again, there is no competent medical evidence of a nexus or 
link between a current back disability and an incident of 
military service. 38 U.S.C.A. § 5107.

With regard to the claim concerning peripheral neuropathy, 
the evidence fails to show that the veteran has this 
condition. The medical evidence indicates that neuropathy 
affecting his lower extremities is a manifestation of the low 
back disability discussed above. As the claimed peripheral 
neuropathy is not present, this issue also is not well-
grounded and is denied on that basis. 38 U.S.C.A. § 5107.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim 
"plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation for a low back disability and peripheral 
neuropathy.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claims do not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claims is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability and peripheral 
neuropathy is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

